DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 11/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng-Tsai Ho et al., (hereinafter Ho) (US 2014/0254680) in view of Ioannis Andreopoulos et al., (hereinafter Andreopoulos) (US 2021/0211739).
The applied references do not have a common inventor with the instant application. 
Re Claim 1. Ho discloses, a method comprising: 
receiving, for a block, an indication of decoder-side-prediction and a reconstructed residual block from a bit stream (receiving from the bitstream at a decoder site, the reconstructed residual frame comprised of pixel blocks IMGIN and the coded information corresponding to the source IMGIN frame including visual quality evaluation, Par.[0017],[0018] Fig.1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; and 
generating, for each respective intra prediction mode of a plurality of intra prediction modes, a reconstructed block based on (based on each of the known 67 intra-prediction modes, generating intra-predicted reconstructed blocks at the output of the summer 118, in Fig.1 as further described): 
a prediction block generated for the respective intra prediction mode (intra-predicted block at input of 112, Fig.1); and 
the reconstructed residual block (a reconstructed residual block at the output of 112, Fig.1); 
determining a selected prediction mode, from the plurality of intra prediction modes, for the block based on a visual quality of each of the reconstructed blocks (determining a selected intra-prediction mode at unit 123, based on in-loop visual quality metrics at unit 104, in Fig.1, Par.[0037]); and 
decoding the block based on the indication of the decoder-side-prediction and the selected prediction mode (decoding the block based on the intra-prediction mode selected at modules 116-117-118-119-120-121, based on the signaled parameter for predicting the IMGIN, and the visual quality metrics evaluated at module 104, Fig.1 Par.[0037]).
  	Related to the visual quality reconstruction of the video blocks, Andreopoulos teaches about video information fidelity post-processing at decoder side as claimed, for the block based on a visual quality of each of the reconstructed blocks (by applying visual quality improvement measures Par.[0008], [0039]).
Based on the various visual quality processing at decoder site, and the known Neural Network learning techniques related to visual quality coding, the ordinary skilled in the art would have found obvious before the effective filing date of invention to further extent the visual training models found in Ho, as further based reconstructed video blocks, among which training a system based on scores represented by a blind image quality assessment of referenced values to ensure efficient coding to seek other visual quality learning models as those identified in Andreopoulos (Par.[0006]) hence deeming the combination predictable.

Re Claim 2. Ho and Andreopoulos disclose, the method of claim 1, wherein the receiving comprises: 
Ho teaches about, receiving transform coefficients from the bit stream (at module 113, Fig.1); and 
decoding the transform coefficients into the reconstructed residual block (decoding the transform coefficients into a residual reconstructed block, through inverse transforming the inverse quantized coefficients, 116-117-118 .into a reconstructed residual block at output of module 112, Fig.1).  

Re Claim 3. Ho and Andreopoulos disclose, the method of claim 2, 
Ho teaches about, wherein the decoding the transform coefficients into the reconstructed residual block comprises: 
de-quantizing the transform coefficients (dequantization at module 116, Fig.1); and 
inverse transforming the de-quantized transform coefficients (inverse transform at module 117, Fig.1).  

Re Claim 4. Ho and Andreopoulos disclose, the method of claim 1, 
Ho teaches about, wherein the determining the selected prediction mode for the block further comprises determining the selected prediction mode for the block based on the visual quality, among the visual qualities of the reconstructed blocks, with a highest visual quality (the selected prediction mode is based on the visual quality decision at module 104, Fig.1).  

Re Claim 5. Ho and Andreopoulos disclose, the method of claim 1, 
Ho teaches about, wherein the visual quality of each of the reconstructed blocks is determined without using the block as a reference (the visual quality of the reconstructed blocks is determined without using the block as reference, taken from the residual through the decoding loop at modules 123-104-116-117-118 fed back to 104, Fig.1).
Similarly Andreopoulos teaches the visual quality being achieved, without using the block as a reference (Par.[0017], Pg.3 Lin.3-7) 

Re Claim 6. Ho and Andreopoulos disclose, the method of claim 1, 
Ho teaches about, wherein the reconstructed block, generated for each respective intra prediction mode of the plurality of intra prediction modes, is generated by summing the prediction block generated for the respective intra prediction mode and the reconstructed residual block (through the output of the processing loop of modules by residual summing at 118, with the prediction block input at 123, and output as reconstructed block at the input of summer 112, Fig.1).  

Re Claim 7. Ho and Andreopoulos disclose, the method of claim 1, 
Ho teaches about, wherein the visual quality of each of the reconstructed blocks is determined based on a visual parameter measurement index (evaluating the visual quality ΔQm, at unit 104, by distinct metrics at equation in Par.[0024]).  

Re Claim 8. Ho and Andreopoulos disclose, the method of claim 1, 
Ho teaches about, wherein the visual quality of each of the reconstructed blocks is determined based on a deep Learning for Blind Image Quality Assessment (deriving visual quality ΔQm, by training based machine, to determine trained weighting factors, Par.[0024]).
Ho does not expressly teach about the DeepBIQ learning process, 
Andreopoulos teaches this method at (Par.[0008],[0073]).
  
Re Claim 9. This claim represents the decoding device comprising one or more processors (Ho: unit 100 in Fig.1) and memory (instruction storage memory not shown but considered implicitly present or inherent to any signal processing unit, 100 in Fig.1) or (Andreopoulos: Par.[0074], [0082], Fig.1) storing instructions that, when executed by the one or more processors, cause the decoder to implement each and every processing limitation of the method claim 1, hence it is rejected on the same evidentiary premise, mutatis mutandis. 

Re Claim 10. Ho and Andreopoulos disclose, the decoder of claim 9, wherein receiving the reconstructed residual block comprises: 
Ho teaches about, receiving transform coefficients from the bit stream (from streamed image IMGIN, receiving the transform coefficients from module 113 Fig.1 module 117); and 
decoding the transform coefficients into the reconstructed residual block (Fig.1 modules 116 to 121).  

Re Claim 11. The decoder of claim 10, wherein decoding the transform coefficients into the reconstructed residual block comprises: 
Ho teaches about, de-quantizing the transform coefficients; and inverse transforming the de-quantized transform coefficients (inverse quantizing at 116 and inverse transforming at 117, Fig.1).  

Re Claim 12. This claim represents the decoding device comprising one or more processors and memory causing the decoder to implement each and every processing limitation of the method claim 4, hence it is rejected on the same evidentiary premise, mutatis mutandis. 

Re Claim 13. This claim represents the decoding device comprising one or more processors and memory causing the decoder to implement each and every processing limitation of the method claim 5, hence it is rejected on the same evidentiary premise, mutatis mutandis. 

Re Claim 14. This claim represents the decoding device comprising one or more processors and memory causing the decoder to implement each and every processing limitation of the method claim 6, hence it is rejected on the same evidentiary premise, mutatis mutandis. 

Re Claim 15. This claim represents the decoding device comprising one or more processors and memory causing the decoder to implement each and every processing limitation of the method claim 7, hence it is rejected on the same evidentiary premise, mutatis mutandis. 

Re Claim 16. This claim represents the decoding device comprising one or more processors and memory causing the decoder to implement each and every processing limitation of the method claim 8, hence it is rejected on the same evidentiary premise, mutatis mutandis. 

Re Claim 17. This claim represents the non-transitory computer-readable medium aiding in processing at (unit 100 in Fig.1) and storing memory (instruction storage memory not shown but considered implicitly present or inherent to any signal processing unit, 100 in Fig.1) which, when executed by the one or more processors, cause the decoder to execute each and every processing limitation of the method claim 1, hence it is rejected on the same evidentiary premise, mutatis mutandis. 

Re Claim 18. This claim represents the non-transitory computer-readable medium aiding in processing which, when executed by the one or more processors, cause the decoder to execute each and every processing limitation of the method claim 4, hence it is rejected on the same evidentiary premise, mutatis mutandis.

Re Claim 19. This claim represents the non-transitory computer-readable medium aiding in processing which, when executed by the one or more processors, cause the decoder to execute each and every processing limitation of the method claim 5, hence it is rejected on the same evidentiary premise, mutatis mutandis.

Re Claim 20. This claim represents the non-transitory computer-readable medium aiding in processing which, when executed by the one or more processors, cause the decoder to execute each and every processing limitation of the method claim 6, hence it is rejected on the same evidentiary premise, mutatis mutandis.

Conclusion
4.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/